Citation Nr: 1709295	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-45 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for a mood disorder, with progression to bipolar disorder.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty service from August 1998 to October 1998, January 2001 to July 2002, and from February 2004 to November 2004. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2008 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana, which denied a rating higher than 30 percent for a mood disorder.  In later rating actions the claim is indicated to have progressed from involving mood disorder to bipolar disorder, reflected in statement of the issue on appeal.  

The Board remanded this case in September 2014 and again May 2016.  By a September 2016 RO rating decision, the evaluation for bipolar disorder was increased to 50 percent, effective November 26, 2007.  The claim for the highest available schedular evaluation remains on appeal, absent the express withdrawal of the matter by the Veteran.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Board now takes appellate jurisidiction of an inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected psychiatric disorder has caused occupational and social impairment in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 70 percent evaluation for mood disorder, later diagnosed as bipolar disorder, from November 26, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.125, 4.130, Diagnostic Code 9432 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by December 2007 and May 2008 correspondence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been fulfilled through obtaining VA outpatient and private medical records, and records pertaining to the receipt of Social Security Administration (SSA) disability benefits.  The Veteran has undergone four VA examinations for mental disorders, with one first completed 2008, and re-examination at 2-3 year intervals.  These examinations provided findings responsive to the applicable rating criteria.  Pursuant to Board's remand, the Veteran's complete SSA records have been acquired, substantially complying with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Regarding private medical records from O.B. Health Systems, the Board repeatedly contacted the clinic (December 2016 report of contact) without records obtained.  The Veteran was made aware of the situation.  See 38 C.F.R. § 3.159(e) (for non-Federal records requests, VA may provide notice of inability to obtain records at the same time it makes its final attempt to obtain the relevant records).  The duty to assist was properly met.  Moreover, the records in question were from two-months in late-2013, and there are no extraordinary circumstances or ostensible information provided justifying further attempts to obtain records.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand unnecessary where it would impose additional burden with no benefits flowing to the Veteran).  There is indication some of the records the Veteran obtained himself and brought to a VA examination.  

The Veteran requested a Board videoconference hearing in this matter, but failed to appear, and his hearing request was deemed withdrawn.  He has provided lay witness statements in support of the claim.  There is no indication of further relevant evidence or information to obtain.  The Board will issue a decision.

Claim for Increased Rating 

A. Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran's service-connected psychiatric disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9432, which then utilizes VA's General Rating Formula for Mental Disorders.  Under that rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

B. Factual Background

The Veteran filed his claim for an increased rating for psychiatric disorder January 2008, the condition then rated as "mood disorder," stating mood swings had gotten worse, he became upset and angry at the slightest things.  He would verbally snap at his wife and everyone else over slight provocation.  He would make jerking motions badly while sleeping.  His moods were variable.  He did not want to do anything but sleep and be left alone.

On VA examination for mental disorders January 2008, the Veteran stated he recently had a consult for depression for which Prozac was not helpful.  He stated he had anger problems, yelled at his wife frequently.  He described poor, restless sleep and was tired in the morning.  He had never had a driver's license, in part because of anger problems.  The Veteran had been employed since 2005 as a security guard.  His longest period of employment was about three years from 1998 to 2001 when he worked for a temporary service.  The Veteran had been married since 2003 and they reported good relationship.  The Veteran described having only a small number of friends, some hobbies, reading.  He described fatigue regularly.  He denied substance abuse for the past four years.  He stated no significant remission of his temper and anger issues throughout the course of his life.  He had not worked since May 2007.  This was because of lack of sufficient work availability for the security guard company.  He stated no appreciable improvement in his mood or hostility level while taking medication.  

On objective examination, he was neatly and appropriately dressed.  His glasses were broken, from a fit of anger.  His grooming and hygiene were adequate and he could independently take care of personal hygiene and other activities of daily living.  He maintained fleeting eye contact.  He interacted in pleasant manner and did not appear to be overly nervous.  Sometimes his answers were over elaborative and he had some difficulty coming to the point.  There were no inappropriate behaviors noted.  His speech was normal.  At times there was rambling.  The Veteran denied history of hallucinations, although he did report experience of both hypnogogic and  hypnopompic images.  There was no indication of sensorium dysfunction such as delirium or dementia.  He was well-oriented, his memory capacity appeared to be good, and his ability to make abstractions was somewhat limited and concrete.  His judgment was somewhat impulsive.  His mood was reported as "happy."  He would get depressed certain days of the year.  The Veteran denied history of panic attacks, but did acknowledge occasional times of anxiety.  He did not engage in obsessive or ritualistic behavior.  He denied significant appetite change over the past few months.  Energy level had been somewhat reduced.  He had maintained his interest in hobbies and pastimes.  He admitted to having thoughts of suicide in the past and stated one time he had borrowed a gun for this purpose, but stopped.  He reported problems controlling his impulses of anger, hitting things or throwing things.  He stated the impulses occurred in response to events in his environment and were not unprovoked.  

The diagnosis given was intermittent explosive disorder; depressive disorder not otherwise specified (NOS); alcohol dependence, in sustained full remission.  The criteria were not then met for bipolar disorder, according to examiner, who found that mood fluctuations were a direct response to various actual stressors.  According to the examiner, the Veteran had diminished capacity to deal with minor stressors, and much of his anger behavior was more characterological in nature.  

In her August 2009 lay statement, the Veteran's spouse stated that his bipolar symptoms had gotten worse and he "flew off the handle" about anything, scaring her at times.  Sometimes she saw him talking to people who were not there.  He no longer regularly kept up personal hygiene.  He appeared less capable of working.

On VA re-examination June 2010, there was recent outpatient treatment history indicating tendency to spend impulsively, issues of anger control and money management.  There was outpatient history from 2009 of difficulty getting along with family members, and in work situations.  The Veteran reported his anger was like a "light switch on and off."  He stated he heard voices sometimes, had no visual hallucinations.  There were periods of depression when he got upset and angry and said things suggesting he wanted to shoot himself.  He had periods of mania, with decreased sleep, increased energy, more social.  The marriage to his spouse was reported good.  He had quit college due to problems working and attending school at the same time.  He stated having quit drinking entirely one year ago at wife's suggestion.  

On objective examination, the Veteran had a clean appearance and was appropriately dressed.  His psychomotor activity was unremarkable; his speech was loud; his attitude was cooperative, friendly, and relaxed; his affect was appropriate; his mood was good.  His attention was intact and he was well-oriented.  His thought process and content were unremarkable.  He did not have delusions none.  His judgment and insight were intact.  There was no sleep impairment.  He reported auditory hallucinations and a history of panic attacks.  He denied homicidal or suicidal thoughts.  His impulse control was fair with no episodes of violence.  He wanted to spend money frequently but his wife stopped him and he understood the consequences of his behavior.  While the Veteran stated he had "poor" impulse control, he also reported that he was able to keep from yelling back at or becoming physically aggressive with his employer who yelled at him first.  According to the VA examiner, based on this the Veteran's impulse control was likely at least "fair" if not good, given that particular stressor and his long history of problems with anger.  

According to the examiner, there was limitation in ability to maintain minimum personal hygiene.  The Veteran stated he took a shower every two weeks, stated sometimes did not feel like he needed one; only took one daily back when had a job and was interacting with the public.  He further indicated he did not have a driver's license because he "never needed one," stating he had friends drive him or he walked.  His remote memory was normal; his recent memory was moderately impaired; his immediate memory was normal.  

His history showed usual occupation in security.  He not worked recently.  He previously was employed with one company for three years consecutively.  He stated his anger problems affected his working.  The last time he had lost his temper and had physical conflict at work was over 15 years ago.  The diagnosis given was bipolar disorder, not otherwise specified (NOS); personality disorder, NOS; alcohol dependence in full, sustained remission (this diagnosis did not contribute to his mood problems any longer).  

The VA examiner stated that the Veteran continued to present with mood instability consistent with what was previously described as a "mood disorder" but since he had been in treatment over two years, his treatment team had determined that his symptoms fell within the bipolar spectrum.  He did report fairly brief or sad mood, some of which occurred due to situational stressors such as the anniversary of the death of his mother.  Such mood apparently was transient.  He reported prominent manic symptoms which did not meet criteria for a manic episode.  Additionally he reported prominent episodes of anger in which he became verbally but not physically aggressive and consisted of yelling loudly.  He had some level of impulsivity as evidenced by recently quitting his job and by his reported impulse to spend money but he managed to control his impulses, better now than when he was younger according to his report.  Some aspect of his irritability might be associated with bipolar disorder and some with his personality disorder which likely had aspects of antisocial, dependent and perhaps schizotypal traits.  His psychiatrist had indicated that his very circumscribed psychotic features (e.g., hearing his mothers' voice telling him "the outcome will be fine") once daily was more an artifact of his personality disorder.  It apparently did not interfere with his social or occupational functioning, and the Veteran actually seemed to find this comforting and helpful in managing his stress at times.  

As to the Veteran's employability, the examiner indicated that the Veteran's bipolar disorder, especially the chronic anger control problem in part due to this, caused some difficulty with stress management and recent job maintenance but likely did not cause total impairment in occupational functioning.  He needed continual help with managing his temper and making non-violent choices in managing his anger.  Manic symptoms were controlled when the Veteran was on his medications and depressive symptoms were transient at that time.  The manic symptoms might interfere with occupational functioning more if he became non-compliant with medications.  He did report a recent period of mania when he did not take his medications but it is not clear if this occurred while he was also working or just before obtaining his job.  

The overall level of impairment was indicated as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  The symptomatology upon which this finding was based was of chronic anger management problems, consistent with both bipolar disorder and personality disorder which affected some social relationships, manic symptoms, transient depressive symptoms.  

On re-examination February 2013, the diagnoses were confirmed of bipolar disorder, NOS and personality disorder with borderline and passive aggressive traits.  As to bipolar disorder, the Veteran had manic affect/behavior with some psychosis when the disorder was activated per history.  He was not having any significant bipolar issues at that time.  As to personality disorder, the Veteran was generally uncooperative and did not take responsibility for his actions.  He did not respond well to requests, his affect was unstable but much more rapidly changing than in a bipolar disorder, intense anger and impulsivity to include acts of self-harm that were usually a means to circumvent requests of him.  Impairment was estimated as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  

Based on standard evaluative practice at that time (per DSM-IV), the examiner indicated a Global Assessment of Functioning (GAF) scores of 70 for bipolar disorder; 60 for personality disorder.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

The Veteran's family/social history consisted of long periods of sleeping, staying home watching television and playing on the computer.  He stated he did not like to go anywhere, while recently had been out.  Treatment history showed a December 2011 psychiatrist report where the Veteran was diagnosed with bipolar disorder with psychoses, very much complicated by personality issues (narcissistic and paranoid).  

Upon examination the Veteran's appearance was neat,  He made good eye contact and his psychomotor behavior was unremarkable.  His attitude toward the examiner was cooperative to a point.  His affect was broad; his mood was normal; and his attention/concentration were intact.  The rate and flow of speech was normal; his thought process were logical and sequential; and he was well-oriented.  Memory testing only 1 out of 3 words were remembered on immediate recall, but diminished effort was noted.  He had a score of 25/30 on mental status exam so no cognitive issues were indicated by the examiner.  His abstract reasoning was intact.  His judgment and insight were poor.  He denied panic attacks and did not endorse delusions.  There was sleep impairment, with sleep medications not working.  He was able to maintain hygiene, although his wife stated she had to prompt him to do it.  As far as inappropriate behavior, the Veteran would curse yell when frustrated by wife asking him to do anything.  Episodes of violence were denied.  Homicidal ideation/behavior was denied.  As to suicidal ideation/behavior, there was a 2011 episode where the Veteran became angry with his wife and close the door to his room and took 5 sleeping pills, which required him to go to the emergency room.  

The Veteran's symptoms that were observed were indicated as depressed mood; disturbances of motivation and mood; impaired impulse control, such as unprovoked irritability and periods of violence.  The Veteran was considered capable of managing his financial affairs.  His main issue appeared to be his personality disorder and his home environment tended to feed into and exacerbate this issue.  While the Veteran was noted to have a borderline personality disorder, he also had strong passive-aggressive traits.   

At his August 2016 VA examination, diagnoses of unspecified bipolar and related disorder; as well as an unspecified personality disorder were noted.  These conditions caused the same overlapping symptoms which could not be separated:  depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting.  He also had persistent irritable mood.  The overall estimated impairment was occupational and social impairment with reduced reliability and productivity.  It was not possible to differentiate level of impairment due to the two diagnosed conditions because of symptom overlap.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Additional medical records were provided by the Veteran from O.B. Health clinic dated October 2013.  The Veteran resided with his wife and stepdaughter and described his family life as "fine" when his wife did not "nag" at him but his wife admitted that she nagged him about getting up and "doing something."  She stated he carried a large 14-in. knife and a flashlight with him all the time and started doing that one year ago.  He admitted that "it was just something that I started doing."  He stated that he usually got up in the day in the afternoon and looked at news and other things on the computer throughout the afternoon, and would eat in front of the computer.  He stated he stopped eating with the family two years ago and he did not know why.  About one year ago he had shown "screaming in my sleep" and his wife stated that he woke her, it happened 4-5 times a week.  He stated he did not recall those times.  He had no other social supports other than his wife and stated he did not have more friends because "people cannot deal with me."  He stated he has tried not to keep wife at a distance and did that by watching television shoes that she likes.  He stated that he attended church but only talked to one person about firearms, knives and hunting.  He liked to read.  He had tried some college courses online and lost interest because "I did not care."  

His wife stated that he would not do his homework and stated he would procrastinate.  He drank alcohol sporadically.  Symptoms for VA rating purposes were depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting.  

Further symptoms indicated based on reported history, the Veteran had days when he woke up and did not want to be bothered and days when he "bounced off the walls" and times was very irritable.  He denied suicidal and homicidal ideation.  He had sleep impairment.  He had occasional exaggerated startle reflex.  He stated he got angry but less than in the past.  He still would scream and shout but walk away.  He stated he did not hit things or destroy property.  Risk taking behaviors and impulsivity were denied.  

His appearance showed good hygiene and grooming; his attitude was cooperative and his behavior was appropriate.  His mood was mostly irritable but he stated he has a lot of mood swings from irritable to down/lacking interest and motivation to feeling hyper.  His affect was labile he was irritable but no anger was directed towards the examiner.  His speech was loud but otherwise normal.  His thought process and content were normal.  No perceptual disturbances were evidenced.  He was alert and oriented.  The Veteran's insight was fair to poor: he knew he had anger and mood problems and reported engaging in some new behaviors since the last review, but he had poor insight into the situations that might be associated with such changes.  His prognosis was fair.  The examiner stated that the combined effects of the persistently irritable mood from bipolar disorder and personality disorder caused impairment in social and occupational functioning that the Veteran lacked motivation to seek employment and if he did have employment would likely have difficulty maintaining it.  

C. Analysis

Having reviewed the evidence, the Board concludes that with proper application of VA's benefit-of-the-doubt doctrine, and comprehensive consideration of the record there are sufficient grounds for increased rating, to 70 percent.  The Board is well aware the medical history is not consistent; the Veteran clearly had periods of improvement.  Overall, for reasons indicated, and particularly given VA's obligation to award higher compensation where the best approximation of disability under 38 C.F.R. § 4.3, the higher 70 percent rating is ultimately warranted.  

In this case, the Veteran meets at least one of the symptoms designated for a 70 percent evaluation under VA's General Rating Formula for mental disorders.  What has been consistently shown, sometimes with success at controlling it, is impaired impulse control (and with unprovoked irritability with periods of violence).  The Veteran's workplace manner has improved over the years, he indicates.  However, he still has fits of rage at home, yells by his report with little provocation, used to break/throw items; reported his temper would go on/off like a light switch.  Impaired impulse control was directly indicated by 2013 VA examination.  The 2010 examiner identified anger as a problem in continued or future working, although maintained it was better controlled now.  There was some impulsivity in spending which the Veteran controlled out of realistic concerns.  There was impulsivity potential in a manic episode.  

Overall, the findings of anger/impulsivity and additional symptoms are what supports the higher rating.  Those other symptoms factored into the evaluation of service-connected disability, including intermittent auditory hallucination, gestures at least once alluding to self-harm, lapses of hygiene, and employment difficulty including retaining employment.  The Board finds VA's doctrine of reasonable doubt warrants the outcome of this case in support of 70 percent.  That is not to overlook, that the Veteran's condition has clearly improved at times with use of medication.  There is a concomitant personality disorder also which is not part of service-connected disability, but regarding which any symptomatology cannot reasonably be distinguished from bipolar disorder, and so it is presumed part of the whole.  Mittleider, 11 Vet. App. at 182 (1998).  

The increased rating is awarded from November 26, 2007, given the date of claim and documentation of the foregoing symptoms.

The maximum schedular 100 percent rating is not warranted in this case.  Under the VA rating formula for mental disorders, a 100 percent rating corresponds to total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  The record does not show these findings.  His thought content and process were consistently normal.  There was no persistent danger to himself (other than one medical emergency situation in 2011), or similar danger to others.  The Veteran was fully capable of activities of daily living, consistently well-oriented, mostly successful in tests of memory and cognitive functions.  Nor were there any other general symptoms outside of the specific rating criteria to indicate, or suggest a total or near total impairment.  It follows, the 100 percent schedular rating is not applicable. 

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected bipolar disorder is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).  

Further, because the Board has not found that the rating criteria are in adequate and proceeded to consider whether his disability caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

For these reasons, the Board will grant a higher 70 percent rating for the service-connected psychiatric disorder, VA's benefit-of-the-doubt doctrine having been applied as warranted under the circumstances.   

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  


ORDER

A 70 percent rating for a mood disorder, with progression to bipolar disorder, from November 26, 2007, is granted.


REMAND

Further development is required on the TDIU claim.  There were medical opinions on the Veteran's occupational capacity given during prior VA examination for mental disorders, and while relevant, they do not clearly indicate whether the Veteran either is or is not capable of substantially gainful employment due to service-connected disability.  The Veteran also has other service-connected disabilities to be factored in to the determination.  It follows that a VA general medical examination is needed for this purpose.    
Accordingly, the claim is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, then associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Schedule the Veteran for a general medical examination for purpose of his TDIU claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  

A complete rationale should be provided for the opinions offered.

3. Review the claims file.  If any of the directives of this remand have not been implemented, take corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Readjudicate the TDIU claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


